Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00051-CV

                                 MEDFINMANAGER, LLC,
                                       Appellant

                                                v.

                                         John SALAS,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22706
                         Honorable Karen H. Pozza, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART AND REVERSED IN PART. The judgment is AFFIRMED in all respects
other than the denial to MedFinManager, LLC. of attorney’s fees related to its promissory estoppel
claim; the judgment is REVERSED insofar as it denies MedFinManager, LLC. recovery of
attorney’s fees related to its promissory estoppel claim.

       The cause is REMANDED to the trial court for a determination, consistent with this court’s
opinion, of MedFinManager, LLC’s attorney’s fees related to its promissory estoppel claim.

       It is ORDERED that each party shall bear its own costs on appeal.

       SIGNED August 25, 2021.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice